Tietjens, J., dissenting: I do not think the fact that the taxpayer here accepted employment first in Lockheed’s Washington office with the understanding he would be moved at company expense within a few weeks to Burbank, distinguishes this case from United States v. Woodall, 255 F. 2d 370, certiorari denied 358 U.S. 824, or Hedberg v. United States, - F. Supp. - (W.D. Wash., Mar. 10, 1961). From all that appears, the employment in Washington was an interim arrangement primarily to allow time for the taxpayer’s wife to give birth, albeit the taxpayer was thereby given an opportunity to learn something of his employer’s operation. This should not keep the taxpayer from being a new employee at Burbank and I think the expenses of moving there were reimbursed personal expenses and properly in-cludible in gross income. TURNER and Orper, JJ., agree with this dissent.